DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/21 has been entered.
Claim 5 was previously cancelled. Claims 1-4 and 6-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cudak (US 2017/0061774, previously cited) in view of Hamilton, et al. (US 2005/0280536, herein Hamilton) and in further view of Attia (US 2005/0011957, previously cited).1	Regarding claims 1, 11 and 15, Cudak teaches a mobile computing device and computer program product comprising a non-transitory computer readable medium having a computer readable program stored thereon, wherein the computer readable program when executed casues a computer to perform steps, and system comprising: 	an image capture device configured to scan a QR code (paragraph 0013: QR code)2 adhered to a medical linen (paragraph 0013: the camera system);3 	a processor (paragraph 0018: processor 204) that generates a graphical user interface having a scanning menu (paragraph 0024: any of the listed devices inherently have GUIs), the scanning menu listing one or more user selectable indicia (paragraph 0020), each of the one or more user selectable indicia being selectable prior to the image capture device performing the scan of the QR code (paragraph 0020), each of the one or more selectable indicia being associated with a computer-implemented instruction to update a database via a network (paragraph 0018: network 230), the database storing a data structure corresponding to the medical linen (paragraph 0021: history 217), the one or more selectable indicia being selected from the group consisting of:	 a medical linen installation indicium and a medical linen disposal indicium (paragraph 0016); 	a display device that displays the graphical user interface and the scanning menu within the graphical user interface (paragraph 0024: any of the listed devices inherently have GUIs); 	a receiver that receives a user input, via the graphical user interface, of a selected indicium from the one or more user selectable indicia (paragraph 0024); 	a memory device that stores data corresponding to the selected indicium, the memory device further storing the image of the QR code subsequent to storing the selected indicium (paragraph 0021: memory 206); and 	a transmitter that transmits the selected indicium and the QR code to the server (paragraph 0018: output device 224).	Cudak does not explicitly teach the medical linen is a curtain that separates a plurality of patient beds in a healthcare environment; and	the medical linen installation indicium being associated with a computer-implemented instruction to update a medical linen installation field in the database with data corresponding to installation of the medical linen within the hospital room, the medical linen disposal indicium being associated with a computer-implemented instruction to update a medical linen disposal field in the database with data corresponding to disposal of the medical linen.	Hamilton teaches the medical linen is a curtain that separates a plurality of patient beds in a healthcare environment (Fig. 3); and	the medical linen installation indicium being associated with a computer-implemented instruction to update a medical linen installation field in the database with data corresponding to installation of the medical linen within the hospital room, the medical linen disposal indicium being associated with a computer-implemented instruction to update a medical linen disposal field in the database with data corresponding to disposal of the medical linen (paragraph 0036).4	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Cudak and Hamilton, because such a combination reduces hospital infections. Moreover, different types of hospital fabrics, such as linens, curtains, scrubs, or other similar items are obvious variants, and one of ordinary skill in the art would be able to substitute one for another by attaching the QR code to a different article or item.	Cudak in view of Hamilton does not explicitly teach the image capture device being integrated within the mobile computing device.	Attia teaches an image capture device being integrated within the mobile computing device (paragraphs 0058 & 0092, see also Fig. 1).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Cudak, Hamilton and Attia, because integrating the image capture device within the mobile computing device increases the convenience of the user (paragraph 0005 of Attia). Moreover, it has been held that making components integral into a single unit is obvious, and a matter of “engineering choice.” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Merely integrating one component into another is within ordinary skill, and the artisan would be motivated to integrate the components of the claim for the reasons set forth herein.	Regarding claims 2 and 12, Cudak further teaches the group further consists of: 	a laundered medical linen indicium (paragraph 0021).	Regarding claims 3 and 13, Cudak further teaches the medical linen is a textile-based medical linen (paragraph 0016).	Regarding claims 4 and 14, Cudak further teaches the medical linen is a disposable medical linen (paragraph 0016).	Regarding claim 6, Cudak further teaches the receiver is further configured to receive, from the server, a laundering history of the medical linen, and the display device is further configured to display the laundering history (paragraph 0021).	Regarding claims 7 and 16, Cudak further teaches the user input of the selected indicium activates a computer implemented instruction to scan or receive the QR code (paragraph 0016).	Regarding claims 8 and 19, Cudak further teaches the laundering history includes an installation date (paragraph 0021).	Regarding claim 9, Cudak further teaches the laundering history includes a date of last laundering (paragraph 0021).	Regarding claim 10, Cudak further teaches the laundering history includes a quantity of times the medical linen was previously laundered (paragraph 0021).	Regarding claim 17, Cudak further teaches the processor is further configured to decode the QR code to determine a medical linen identifier (paragraph 0016), query the database based upon the medical linen identifier (paragraph 0021), retrieve medical linen data associated with the medical linen from the data structure (paragraph 0021), perform the computer-implemented instruction on the medical linen data, and update the database with updated medical linen data (paragraph 0021).	Regarding claim 18, Cudak teaches the transmitter is further configured to send the updated medical linen data to the mobile computing device, the mobile computing device displaying the updated medical linen data in the graphical user interface of the mobile computing device (paragraphs 0018 & 0021).	Regarding claim 20, Cudak further teaches the transmitter is further configured to send the laundering history to the mobile computing device, the mobile computing device displaying the laundering history in the graphical user interface of the mobile computing device (paragraphs 0018 & 0021).
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-20 have been considered but are moot in view of the new grounds of rejection. New reference Hamilton has been used to teach the added and amended limitations. See above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.5
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited paragraphs of each reference, please see also the associated figures.
        2 Note that the use of the QR codes is an alternative embodiment of the disclosure. This rejection is based on that alternative embodiment, and all citations in this rejection to paragraphs that reference RFID shall be considered to be to QR codes with the camera system, in accordance with the QR code alternative embodiment.
        3 The disclosure relates to medical scrubs, which serve as medical linens.
        4 It is noted that Hamilton discloses a system with RFID tags, but it need not teach QR codes, since they are disclosed by the other cited references. This combination only uses the installation and disposal indicia system of Hamilton to combine with the other art. Moreover, the disclosure of both RFID and QR codes in Cudak demonstrates that substituting one for the other is within ordinary skill in the art.
        5 The Examiner can also be reached at matthew.mikels@uspto.gov.